Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Based on the applicant’s argument on Sep. 10, 2021, the restriction is hereby withdrawn and all the claims are being examined.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Please spell out full term, before using abbreviation – e.g., lidar.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 6, 10, 11, 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Mangal US PGPub: US 2020/0284607 A1 Sep. 10, 2020 and in view of
Thiel US PGPub: US 2016/0371549 A1 Dec. 22, 2016.

Regarding claim 1, Mangal discloses,

a method (system and method of object location indicator. An AV system 120 operates the AV 100 along a trajectory 198 through an environment 190 to a destination 199 - sometimes referred to as a final location - while avoiding objects - e.g., natural obstructions 191, vehicles 193, pedestrians 192, cyclists, and other obstacles - and obeying rules of the road - e.g., rules of operation or driving preferences. A modified image that indicates the location of the object relative to the environment, and causing the modified image to be presented on at least one display – ABSTRACT, Figs. 1, 4, 5, 13, paragraph 0062) comprising: 

receiving lidar data from one or more sensors associated with a vehicle (the sensors 121 also include sensors for sensing or measuring properties of the AV's environment. Monocular or stereo video cameras 122 in the visible light, infrared or thermal or both spectra, LiDAR 123, RADAR, ultrasonic sensors, time-of-flight TOF depth sensors, speed sensors, temperature sensors, humidity sensors, and precipitation sensors – Figs. 1/123, 5/502a, paragraphs 0065, 0093. The image capture module 12 receives the captured image form one or more devices such as a camera, a radar unit, a lidar unit or any combination thereof – paragraph 0129); 

detecting, by a model and based at least in part on the lidar data, a pedestrian proximate to the vehicle, the pedestrian detection comprising a first bounding region (the object detector module 14 operates to identify objects in the one or more captured images, such identifications determined by the objector detector include a pedestrian, a vehicle – e.g., car, bus, train, a building or landmark, the pedestrian who electronically hailed transportation as a pedestrian – Fig. 13/14, paragraph 0132. The objects are classified – e.g., grouped into types such as pedestrian, bicycle, automobile, traffic sign etc. – Fig. 4/402, paragraph 0090. The object locator module 16 determines a location of an object 38 – Fig. 13/16, paragraph 0133. The object locator module 16 determines the GPS coordinates of the object 38 based on distance and direction from an infrastructure device, e.g. a camera, radar unit, lidar unit, or any combination thereof – paragraph 0134);

providing the first bounding region to at least one of a prediction component or a planning component of the vehicle for controlling the vehicle (the control module 406 receives the data representing the trajectory 414 and the data representing the AV position 418 and operates the control functions 420a-c - e.g., steering, throttling, braking, ignition - of the AV in a manner that will cause the AV 100 to travel the trajectory 414 to the destination 412 – Fig. 4/406, paragraph 0092),


but, does not disclose, determining that the pedestrian is associated with a pedestrian object, the pedestrian object comprising a second bounding region;

associating the first bounding region and the second bounding region with a third bounding region, wherein the third bounding region encompasses the first bounding region and the second bounding region; and 

providing the second bounding region, and the third bounding region.

Thiel teaches, method and device for detecting objects in a vehicle environment (ABSTRACT, Fig. 1). The 3D camera can, in particular, be a stereo camera and the 2D image can preferably be acquired with one of the two stereo camera sensors. Alternative 3D cameras are e.g. time-of-flight cameras, in particular a 
photonic mixer device PMD (paragraph 0012). Shapes are assigned to a class of objects such as minicar, compact car………. motorcycle, cyclist, adult pedestrian, child and wheelchair user (paragraph 0014).

The depth image regarding the object has been successfully classified as a “wheelchair user”. Here, the wheel chair is associated with the user – i.e., pedestrian, reads on the claimed feature, determining that the pedestrian is associated with a pedestrian object, the pedestrian object comprising a second bounding region.

associating the first bounding region (an image of only the user – Fig. 1) and the second bounding region (an image of only the wheelchair – Fig. 1) with a third bounding region (combined image of the wheelchair user, seating on the wheelchair – Fig. 1), wherein the third bounding region encompasses the first bounding region and the second bounding region (combined image of the wheelchair user, seating on the wheelchair, includes an image on only the wheelchair and an image of only the user – Fig. 1); and 

providing the second bounding region (an image of only the wheelchair – Fig. 1), and the third bounding region (combined image of the wheelchair user, seating on the wheelchair – Fig. 1)  to at least one of a prediction component or a planning component of the vehicle for controlling the vehicle (known camera-based driver assistance functions are e.g. lane departure warning 
LDW, lane keeping assistance/system LKA/LKS, traffic sign recognition TSR, speed limit assist SLA, intelligent headlamp control IHC, forward collision warning FCW, precipitation/rain and/or daylight detection, adaptive cruise control ACC, parking assist as well as automatic emergency brake assist EBA or emergency steering assist ESA - paragraph 0015).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of object location indicator of Mangal (Mangal, ABSTRACT, Figs. 1, 4, 5, 13, paragraph 0062), wherein the system of Mangal, would have incorporated, method and device for detecting objects in a vehicle environment of Thiel (Thiel, ABSTRACT, Fig. 1, paragraphs 0011, 0014, 0015) for detecting objects from depth-resolved image data I a driver assistance system having a 3D or stereo camera (Thiel, paragraph 0001, 0002).

Regarding claim 2, Mangal discloses,

the method as claim 1 recites, wherein determining that the pedestrian is associated with the pedestrian object comprises receiving, from a model, an output indicating a detection of the pedestrian object (a modified image that indicates the location of the object relative to the environment, and causing the modified image to be presented on at least one display. The object indicator module 10 modifies the captured image to provide a modified image that indicates the location of an object 38 – ABSTRACT, Figs. 3/312, 13/20, paragraph 0062, 0118, 0119).

Regarding claims 3, 10, 11, Mangal discloses,

the method as claim 2 recites, wherein determining that the pedestrian is associated with the pedestrian object is based at least in part on a score determined based on analyzing the lidar data over time (the image capture module 12 receives the captured image form one or more devices such as a camera, a radar unit, a lidar unit or any combination thereof – paragraph 0129. The image capture module 12 may receive a time stamp that indicates the moment that the captured image is taken – paragraph 0128. A rule applies to a given situation if the rule has conditions that are met based on information available to the AV 100, e.g., information about the surrounding environment.  Rules can have priority – paragraph 0103).

Regarding claims 6, 16, Mangal discloses,

a system (system and method of object location indicator. An AV system 120 operates the AV 100 along a trajectory 198 through an environment 190 to a destination 199 - sometimes referred to as a final location - while avoiding objects - e.g., natural obstructions 191, vehicles 193, pedestrians 192, cyclists, and other obstacles - and obeying rules of the road - e.g., rules of operation or driving preferences. A modified image that indicates the location of the object relative to the environment, and causing the modified image to be presented on at least one display – ABSTRACT, Figs. 1, 4, 5, 13, paragraph 0062) comprising: 

one or more processors (processors 146 – Figs. 1/146, 3/304, paragraph 0063); and one or more non-transitory computer-readable media storing instructions, that when executed by the one or more processors, cause the system to perform operations (a main memory 306 for storing information and instructions to be executed by processor 304 – Fig. 3/306, paragraph 0078) comprising: 

receiving data from one or more sensors associated with a vehicle (the sensors 121 also include sensors for sensing or measuring properties of the AV's environment. Monocular or stereo video cameras 122 in the visible light, infrared or thermal or both spectra, LiDAR 123, RADAR, ultrasonic sensors, time-of-flight TOF depth sensors, speed sensors, temperature sensors, humidity sensors, and precipitation sensors – Figs. 1/123, 5/502a, paragraphs 0065, 0093. The image capture module 12 receives the captured image form one or more devices such as a camera, a radar unit, a lidar unit or any combination thereof – paragraph 0129); 

determining an observation associated with the data, wherein the observation is associated with a first object (the object detector module 14 operates to identify objects in the one or more captured images, such identifications determined by the objector detector include a pedestrian, a vehicle – e.g., car, bus, train, a building or landmark, the pedestrian who electronically hailed transportation as a pedestrian – Fig. 13/14, paragraph 0132. The objects are classified – e.g., grouped into types such as pedestrian, bicycle, automobile, traffic sign etc. – Fig. 4/402, paragraph 0090. The object locator module 16 determines a location of an object 38 – Fig. 13/16, paragraph 0133. The object locator module 16 determines the GPS coordinates of the object 38 based on distance and direction from an infrastructure device, e.g. a camera, radar unit, lidar unit, or any combination thereof – paragraph 0134); 

providing an indication of the first object to at least one of a prediction component or a planning component of the vehicle for controlling the vehicle (the control module 406 receives the data representing the trajectory 414 and the data representing the AV position 418 and operates the control functions 420a-c - e.g., steering, throttling, braking, ignition - of the AV in a manner that will cause the AV 100 to travel the trajectory 414 to the destination 412 – Fig. 4/406, paragraph 0092),

but, does not disclose, determining whether the first object is associated with a second object, wherein the first object and the second object comprise a compound object; and 

providing an indication of the compound object to at least one of a prediction component or a planning component of the vehicle for controlling the vehicle



Thiel teaches, method and device for detecting objects in a vehicle environment (ABSTRACT, Fig. 1). The 3D camera can, in particular, be a stereo camera and the 2D image can preferably be acquired with one of the two stereo camera sensors. Alternative 3D cameras are e.g. time-of-flight cameras, in particular a 
photonic mixer device PMD (paragraph 0012). Shapes are assigned to a class of objects such as minicar, compact car………. motorcycle, cyclist, adult pedestrian, child and wheelchair user (paragraph 0014).

The depth image regarding the object has been successfully classified as a “wheelchair user”. Here, the wheel chair is associated with the user – i.e., pedestrian. Determining whether the first object is associated with a second object (an image of only the user and an image of only the wheelchair. Here, the user is associated with the wheelchair – Fig. 1), wherein the first object and the second object comprise a compound object (combined image of the wheelchair user, seating on the wheelchair, includes an image on only the wheelchair and an image of only the user – Fig. 1); and 

providing an indication of the compound object (combined image of the wheelchair user, seating on the wheelchair – Fig. 1)  to at least one of a prediction component or a planning component of the vehicle for controlling the vehicle (known camera-based driver assistance functions are e.g. lane departure warning 
LDW, lane keeping assistance/system LKA/LKS, traffic sign recognition TSR, speed limit assist SLA, intelligent headlamp control IHC, forward collision warning FCW, precipitation/rain and/or daylight detection, adaptive cruise control ACC, parking assist as well as automatic emergency brake assist EBA or emergency steering assist ESA - paragraph 0015).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of object location indicator of Mangal (Mangal, ABSTRACT, Figs. 1, 4, 5, 13, paragraph 0062), wherein the system of Mangal, would have incorporated, method and device for detecting objects in a vehicle environment of Thiel (Thiel, ABSTRACT, Fig. 1, paragraphs 0011, 0014, 0015) for detecting objects from depth-resolved image data I a driver assistance system having a 3D or stereo camera (Thiel, paragraph 0001, 0002).

Regarding claim 14, Mangal discloses all the claimed features,

but, does not disclose, the system as claim 6 recites, the operations further comprising: determining at least one position associated with the second object, wherein the at least one position comprises an output position of the second object, wherein the output position is output by a model trained to detect at least the first object and the second object; or an estimated position of the second object, wherein the estimated position includes the output position; and associating the at least one position with the indication of the compound object.

Thiel teaches, method and device for detecting objects in a vehicle environment (ABSTRACT, Fig. 1). The 3D camera can, in particular, be a stereo camera and the 2D image can preferably be acquired with one of the two stereo camera sensors. Alternative 3D cameras are e.g. time-of-flight cameras, in particular a 
photonic mixer device PMD (paragraph 0012). Shapes are assigned to a class of objects such as minicar, compact car………. motorcycle, cyclist, adult pedestrian, child and wheelchair user (paragraph 0014).

The depth image regarding the object has been successfully classified as a “wheelchair user”. Here, the wheel chair is associated with the user – i.e., pedestrian.

Combined image of the wheelchair user, seating on the wheelchair, includes an image on only the wheelchair and an image of only the user (Fig. 1); and

The combined image of the wheelchair user, seating on the wheelchair, reads on the claimed feature, the indication of the compound object (Fig. 1, known camera-based driver assistance functions are e.g. lane departure warning 
LDW, lane keeping assistance/system LKA/LKS, traffic sign recognition TSR, speed limit assist SLA, intelligent headlamp control IHC, forward collision warning FCW, precipitation/rain and/or daylight detection, adaptive cruise control ACC, parking assist as well as automatic emergency brake assist EBA or emergency steering assist ESA - paragraph 0015).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of object location indicator of Mangal (Mangal, ABSTRACT, Figs. 1, 4, 5, 13, paragraph 0062), wherein the system of Mangal, would have incorporated, method and device for detecting objects in a vehicle environment of Thiel (Thiel, ABSTRACT, Fig. 1, paragraphs 0011, 0014, 0015) for detecting objects from depth-resolved image data I a driver assistance system having a 3D or stereo camera (Thiel, paragraph 0001, 0002).

Regarding claim 15, Mangal discloses,

the system as claim 6 recites, wherein the compound object comprises a pedestrian with an object, the first object comprises a pedestrian (the object detector module 14 operates to identify objects in the one or more captured images, such identifications determined by the objector detector include a pedestrian, a vehicle – e.g., car, bus, train, a building or landmark, the pedestrian who electronically hailed transportation as a pedestrian – Fig. 13/14, paragraph 0132),


but, does not disclose, the second object comprises a pedestrian object, and wherein the pedestrian object comprises a stroller, a suitcase, an umbrella, a large box, a child, a motorcycle, a cart, or a wheelchair.

Thiel teaches, method and device for detecting objects in a vehicle environment (ABSTRACT, Fig. 1). The 3D camera can, in particular, be a stereo camera and the 2D image can preferably be acquired with one of the two stereo camera sensors. Alternative 3D cameras are e.g. time-of-flight cameras, in particular a 
photonic mixer device PMD (paragraph 0012). Shapes are assigned to a class of objects such as minicar, compact car………. motorcycle, cyclist, adult pedestrian, child and wheelchair user (paragraph 0014).

The depth image regarding the object has been successfully classified as a “wheelchair user”. Here, the wheel chair is associated with the user – i.e., pedestrian and reads on the claimed feature, the pedestrian object comprises “a wheelchair”.

Combined image of the wheelchair user, seating on the wheelchair, includes an image on only the wheelchair and an image of only the user (Fig. 1).

The combined image of the wheelchair user, seating on the wheelchair (Fig. 1, known camera-based driver assistance functions are e.g. lane departure warning 
LDW, lane keeping assistance/system LKA/LKS, traffic sign recognition TSR, speed limit assist SLA, intelligent headlamp control IHC, forward collision warning FCW, precipitation/rain and/or daylight detection, adaptive cruise control ACC, parking assist as well as automatic emergency brake assist EBA or emergency steering assist ESA - paragraph 0015).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of object location indicator of Mangal (Mangal, ABSTRACT, Figs. 1, 4, 5, 13, paragraph 0062), wherein the system of Mangal, would have incorporated, method and device for detecting objects in a vehicle environment of Thiel (Thiel, ABSTRACT, Fig. 1, paragraphs 0011, 0014, 0015) for detecting objects from depth-resolved image data I a driver assistance system having a 3D or stereo camera (Thiel, paragraph 0001, 0002).

Claims 7 – 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Mangal US PGPub: US 2020/0284607 A1 Sep. 10, 2020 in view of
Thiel US PGPub: US 2016/0371549 A1 Dec. 22, 2016 and further in view of
Tsurumi US PGPub: US 2020/0409387 A1 Dec. 31, 2020.

Regarding claims 7, 19, both Mangal and Theil discloses all the claimed features,

but, does not disclose, the system as claim 6 recites, the operations further comprising associating a kinematic model with the second object based at least in part on the association of the first object with the second object.

Tsurumi teaches, image processing apparatus, method and program that estimates a position of the moving body by matching in a shape of a non-moving body and the attribute between the attribute-attached occupancy grid map and a pre-map that is the attribute-attached occupancy grid map prepared beforehand.  The present technology is applicable to a vehicle control system equipped on a vehicle (ABSTRACT, Figs. 1, 11, paragraph 0011). A vehicle which carries a sensor capable of performing RTK-GPS Real Time Kinematic GPS measurement in addition to the vehicle controller 10, the camera 11, and the LiDAR 12 (Fig. 11, paragraph 0093).

The vehicle controller 10 includes a depth data generation unit 21, a semantic segmentation unit 22. The semantic segmentation unit 22 performs semantic segmentation using machine learning such as deep learning to determine an attribute of an object in units of pixel and label the attributes of respective pixels for the image received from the camera 11 (Fig. 1/22, paragraphs 0043, 0045). The map generation unit 24 generates a labelled occupancy map using depth data, RTK-GPS data, and semantic segmentation data (Fig. 11/s31, paragraph 0094).

The object include another vehicle - different vehicle, a motorcycle, a bicycle, a human - pedestrian, a structure such as a building, a roadside tree, a traffic light, and a telephone pole existing in a space around the self-vehicle (paragraph 0046).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of object location indicator of combined Mangal and Theil (combined Mangal and Theil, ABSTRACT, Figs. 1, 4, 5, 13, paragraph 0062), wherein the system of combined Mangal and Theil, would have incorporated, the method that estimates a position of the moving body by matching in a shape of a non-moving body and the attribute between the attribute-attached occupancy grid map of Tsurumi (Tsurumi, ABSTRACT, Figs. 1, 11, paragraphs 0011, 0045, 0093) for obtaining an accurate self-position of a moving body (Tsurumi, paragraph 0001).

Regarding claim 8, both Mangal and Theil discloses all the claimed features,

but, does not disclose, the system as claim 7 recites, the operations further comprising: determining a semantic classification of the second object; and determining the kinematic model associated with the second object based at least in part on the semantic classification.

Tsurumi teaches, image processing apparatus, method and program that estimates a position of the moving body by matching in a shape of a non-moving body and the attribute between the attribute-attached occupancy grid map and a pre-map that is the attribute-attached occupancy grid map prepared beforehand.  The present technology is applicable to a vehicle control system equipped on a vehicle (ABSTRACT, Figs. 1, 11, paragraph 0011). A vehicle which carries a sensor capable of performing RTK-GPS Real Time Kinematic GPS measurement in addition to the vehicle controller 10, the camera 11, and the LiDAR 12 (Fig. 11, paragraph 0093).

The vehicle controller 10 includes a depth data generation unit 21, a semantic segmentation unit 22. The semantic segmentation unit 22 performs semantic segmentation using machine learning such as deep learning to determine an attribute of an object in units of pixel and label the attributes of respective pixels for the image received from the camera 11 (Fig. 1/22, paragraphs 0043, 0045). The map generation unit 24 generates a labelled occupancy map using depth data, RTK-GPS data, and semantic segmentation data (Fig. 11/s31, paragraph 0094).

The object include another vehicle - different vehicle, a motorcycle, a bicycle, a human - pedestrian, a structure such as a building, a roadside tree, a traffic light, and a telephone pole existing in a space around the self-vehicle (paragraph 0046).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of object location indicator of combined Mangal and Theil (combined Mangal and Theil, ABSTRACT, Figs. 1, 4, 5, 13, paragraph 0062), wherein the system of combined Mangal and Theil, would have incorporated, the method that estimates a position of the moving body by matching in a shape of a non-moving body and the attribute between the attribute-attached occupancy grid map of Tsurumi (Tsurumi, ABSTRACT, Figs. 1, 11, paragraphs 0011, 0045, 0093) for obtaining an accurate self-position of a moving body (Tsurumi, paragraph 0001).

Regarding claim 9, both Mangal and Theil discloses all the claimed features,

but, does not disclose, the system as claim 7 recites, wherein associating the first object and the second object in new data received over time based at least in part on the kinematic model.

Tsurumi teaches, image processing apparatus, method and program that estimates a position of the moving body by matching in a shape of a non-moving body and the attribute between the attribute-attached occupancy grid map and a pre-map that is the attribute-attached occupancy grid map prepared beforehand.  The present technology is applicable to a vehicle control system equipped on a vehicle (ABSTRACT, Figs. 1, 11, paragraph 0011). A vehicle which carries a sensor capable of performing RTK-GPS Real Time Kinematic GPS measurement in addition to the vehicle controller 10, the camera 11, and the LiDAR 12 (Fig. 11, paragraph 0093).

The vehicle controller 10 includes a depth data generation unit 21, a semantic segmentation unit 22. The semantic segmentation unit 22 performs semantic segmentation using machine learning such as deep learning to determine an attribute of an object in units of pixel and label the attributes of respective pixels for the image received from the camera 11 (Fig. 1/22, paragraphs 0043, 0045). The map generation unit 24 generates a labelled occupancy map using depth data, RTK-GPS data, and semantic segmentation data (Fig. 11/s31, paragraph 0094).

The object include another vehicle - different vehicle, a motorcycle, a bicycle, a human - pedestrian, a structure such as a building, a roadside tree, a traffic light, and a telephone pole existing in a space around the self-vehicle (paragraph 0046).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of object location indicator of combined Mangal and Theil (combined Mangal and Theil, ABSTRACT, Figs. 1, 4, 5, 13, paragraph 0062), wherein the system of combined Mangal and Theil, would have incorporated, the method that estimates a position of the moving body by matching in a shape of a non-moving body and the attribute between the attribute-attached occupancy grid map of Tsurumi (Tsurumi, ABSTRACT, Figs. 1, 11, paragraphs 0011, 0045, 0093) for obtaining an accurate self-position of a moving body (Tsurumi, paragraph 0001).

Allowable Subject Matter
Claims 4, 5, 12, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.
Bagwell US PGPub: US 2021/0192196 A1 Jun. 24, 2021.
Srinivasan US PGPub: US 2020/0410259 A1 Dec. 31, 2020.
Ludwick US PGPub: US 2015/0268665 A1 Sep. 24, 2015.
Lukac US PGPub: US 2019/0325580 A1 Oct. 24, 2019.
Lord US PGPub: US 2013/0142393 A1 Jun. 6. 2013.
Kentley US PGPub: US 2017/0120803 A1 May 4, 2017.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642